                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

 RONALD FIELDS,

                         Plaintiff,

                        v.                               CAUSE NO.: 1:19-CV-173-TLS-SLC

 REGGIE NEVELS, et al.,

                        Defendants.

                                      OPINION AND ORDER

       Ronald Fields, a prisoner without a lawyer, filed a complaint. “A document filed pro se is

to be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers . . .” Erickson v. Pardus, 551 U.S.

89, 94 (2007). Nevertheless, pursuant to 28 U.S.C. § 1915A, this court must review the

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim, or seeks

monetary relief against a defendant who is immune from such relief. “In order to state a claim

under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him of a federal

constitutional right; and (2) that the defendants acted under color of state law.” Savory v. Lyons,

469 F.3d 667, 670 (7th Cir. 2006).

       In the complaint, Fields names five officials from the Grant County Sheriff’s Department

as defendants and describes the conditions of his confinement at the Grant County Jail, including

limited access to bathrooms, exposure to staph infection, and overcrowding. In evaluating an

Eighth Amendment conditions of confinement claim, the court conducts both an objective and a

subjective inquiry. Farmer v. Brennan, 511 U.S. 825, 834 (1994). The objective prong asks

whether the alleged deprivation is “sufficiently serious” so that “a prison official’s act results in
the denial of the minimal civilized measure of life’s necessities.” Id. Inmates are entitled to be

provided with adequate food, clothing, shelter, bedding, hygiene materials, and sanitation.

Knight v. Wiseman, 590 F.3d 458, 463 (7th Cir. 2009); Gillis v. Litscher, 468 F.3d 488, 493 (7th

Cir. 2006). The subjective prong asks whether a prison official acted with “deliberate

indifference to a substantial risk of serious harm to a prisoner.” Farmer, 511 U.S. at 836.

However, “[Section] 1983 lawsuits against individuals require personal involvement in the

alleged constitutional deprivation to support a viable claim.” Palmer v. Marion Cty., 327 F.3d

588, 594 (7th Cir. 2003). Because Fields does not explain how the defendants were personally

involved with his claims, he does not state a valid claim against them.

       Though Fields cannot proceed on this complaint, he may file an amended complaint. See

Luevano v. Wal-Mart, 722 F.3d 1014 (7th Cir. 2013). If he chooses to file an amended

complaint, he should use the court’s approved form and must put the case number of this case on

it, which is on the first page of this order. He must describe his interactions with each defendant

in detail, including names, dates, location, and explain how each defendant was responsible for

harming him.

       As a final matter, Fields has not resolved his filing fee status. To proceed with this case,

Fields must either immediately pay the filing fee in full or file a motion for leave to proceed in

forma pauperis. If he chooses to file a motion for leave to proceed in forma pauperis, he should

use this court’s form motion and file it with his trust fund ledgers for the last six months

attached.

       For these reasons, the court:

       (1) DIRECTS the clerk to send Ronald Fields a copy of the court’s forms for a Prisoner

Complaint (INND Rev. 8/16) and Prisoner Motion to Proceed in Forma Pauperis;




                                                  2
        (2) GRANTS Ronald Fields until June 3, 2019, to file an amended complaint and to

resolve his filing fee status; and

        (3) CAUTIONS Ronald Fields that, if he does not respond by that deadline, this case will

be dismissed without further notice.

        SO ORDERED on May 30, 2019.

                                             s/ Holly A. Brady
                                            JUDGE HOLLY A. BRADY
                                            UNITED STATES DISTRICT COURT




                                               3
